      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                            ) Case No.
10
     TERRY FABRICANT, individually          )
11   and on behalf of all others similarly  ) CLASS ACTION
     situated,                              )
12
                                            ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                             ) OF:
14                                          )
            vs.                             )    1. NEGLIGENT VIOLATIONS
15                                                     OF THE TELEPHONE
                                            )          CONSUMER PROTECTION
16   RD FUNDING AND INVESTMENTS )                      ACT [47 U.S.C. §227(b)]
     LLC, d/b/a GLOBAL FUNDING, and )            2.    WILLFUL VIOLATIONS
17                                                     OF THE TELEPHONE
     DOES 1 through 10, inclusive, and each )          CONSUMER PROTECTION
18   of them,                               )          ACT [47 U.S.C. §227(b)]
19                                          )
     Defendant.                             )
20                                          ) DEMAND FOR JURY TRIAL
21                                          )
                                            )
22
                                            )
23                                          )
24
                                            )
                                            )
25                                          )
26                                          )
                                            )
27
          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28



                             CLASS ACTION COMPLAINT
                                         -1-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 2 of 9 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                                 NATURE OF THE CASE
 4           1.      Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of RD FUNDING AND
 7   INVESTMENTS LLC, d/b/a GLOBAL FUNDING (“Defendant”), in negligently,
 8   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 9   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
10   (“TCPA”) and related regulations, thereby invading Plaintiff’s privacy.
11                                JURISDICTION & VENUE
12           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a
15   Florida limited liability company. Plaintiff also seeks up to $1,500.00 in damages
16   for each call in violation of the TCPA, which, when aggregated among a proposed
17   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
18   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
19   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
20   jurisdiction.
21           3.      Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
23   business within the State of California and Plaintiff resides within the County of
24   Los Angeles.
25                                          PARTIES
26           4.      Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
27   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
28   (39).


                                   CLASS ACTION COMPLAINT
                                                -2-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 3 of 9 Page ID #:3




 1         5.     Defendant, RD FUNDING AND INVESTMENTS LLC is a business
 2   loan company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 3         6.     The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         7.     Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendants.
17                              FACTUAL ALLEGATIONS
18         8.     Beginning in or around June 2018, Defendant contacted Plaintiff on
19   Plaintiff’s cellular telephone numbers ending in -9210 and -9244, in an attempt to
20   solicit Plaintiff to purchase Defendant’s services.
21         9.     Defendant used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
23         10.    Defendant contacted or attempted to contact Plaintiff from telephone
24   numbers 718-312-8432, 856-530-0268, 710-303-2072, and 261-231-2012.
25         11.    Defendant’s calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                  CLASS ACTION COMPLAINT
                                               -3-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 4 of 9 Page ID #:4




 1   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3         13.    Defendant placed multiple calls soliciting its business to Plaintiff on
 4   his cellular telephone numbers ending in -9210 and -9244, in or around June 2018.
 5         14.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 6   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 7                                CLASS ALLEGATIONS
 8         15.    Plaintiff brings this action individually and on behalf of all others
 9   similarly situated, as a member the proposed class (“The Class”). The class
10   concerning the ATDS claim for no prior express consent is defined as follows:
11
                  All persons within the United States who received any
12                solicitation/telemarketing   telephone       calls   from
13                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
14
                  system or an artificial or prerecorded voice and such
15                person had not previously consented to receiving such
16
                  calls within the four years prior to the filing of this
                  complaint through to the date of class certification
17
18
19         16.    Plaintiff represents, and is a member of, The Class, consisting of all
20   persons within the United States who received any solicitation telephone calls from
21   Defendant to said person’s cellular telephone made through the use of any
22   automatic telephone dialing system or an artificial or prerecorded voice and such
23   person had not previously not provided their cellular telephone number to
24   Defendant within the four years prior to the filing of this Complaint.
25         17.    Defendant, its employees and agents are excluded from The Class.
26   Plaintiff does not know the number of members in The Class, but believes the Class
27   members number in the thousands, if not more. Thus, this matter should be
28   certified as a Class Action to assist in the expeditious litigation of the matter.


                                 CLASS ACTION COMPLAINT
                                               -4-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 5 of 9 Page ID #:5




 1         18.    The Class members are so numerous that the individual joinder of all
 2   of its members is impractical. While the exact number and identities of The Class
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Class includes thousands of members.             Plaintiff alleges that The Class
 6   members may be ascertained by the records maintained by Defendant.
 7         19.    Plaintiff and members of The Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and Class members via their cellular telephones thereby causing Plaintiff and Class
10   members to incur certain charges or reduced telephone time for which Plaintiff and
11   Class members had previously paid by having to retrieve or administer messages
12   left by Defendant during those illegal calls, and invading the privacy of said
13   Plaintiff and Class.
14         20.    Common questions of fact and law exist as to all members of The
15   Class which predominate over any questions affecting only individual members of
16   The Class. These common legal and factual questions, which do not vary between
17   Class members, and which may be determined without reference to the individual
18   circumstances of any Class members, include, but are not limited to, the following:
19                a.        Whether, within the four years prior to the filing of this
20                          Complaint, Defendant made any telemarketing/solicitation call
21                          (other than a call made for emergency purposes or made with
22                          the prior express consent of the called party) to a Class member
23                          using any automatic telephone dialing system or any artificial
24                          or prerecorded voice to any telephone number assigned to a
25                          cellular telephone service;
26                b.        Whether Plaintiff and the Class members were damaged
27                          thereby, and the extent of damages for such violation; and
28                c.        Whether Defendant should be enjoined from engaging in such


                                   CLASS ACTION COMPLAINT
                                                 -5-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 6 of 9 Page ID #:6




 1                       conduct in the future.
 2         21.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system or an artificial or
 4   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 5   claims that are typical of The Class.
 6         22.    Plaintiff will fairly and adequately protect the interests of the members
 7   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 8   class actions.
 9         23.    A class action is superior to other available methods of fair and
10   efficient adjudication of this controversy, since individual litigation of the claims
11   of all Class members is impracticable. Even if every Class member could afford
12   individual litigation, the court system could not. It would be unduly burdensome
13   to the courts in which individual litigation of numerous issues would proceed.
14   Individualized litigation would also present the potential for varying, inconsistent,
15   or contradictory judgments and would magnify the delay and expense to all parties
16   and to the court system resulting from multiple trials of the same complex factual
17   issues. By contrast, the conduct of this action as a class action presents fewer
18   management difficulties, conserves the resources of the parties and of the court
19   system, and protects the rights of each Class member.
20         24.    The prosecution of separate actions by individual Class members
21   would create a risk of adjudications with respect to them that would, as a practical
22   matter, be dispositive of the interests of the other Class members not parties to such
23   adjudications or that would substantially impair or impede the ability of such non-
24   party Class members to protect their interests.
25         25.    Defendant has acted or refused to act in respects generally applicable
26   to The Class, thereby making appropriate final and injunctive relief with regard to
27   the members of the Classes as a whole.
28                             FIRST CAUSE OF ACTION


                                 CLASS ACTION COMPLAINT
                                              -6-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 7 of 9 Page ID #:7




 1          Negligent Violations of the Telephone Consumer Protection Act
 2                                      47 U.S.C. §227(b).
 3                                 On Behalf of the Class
 4         26.    Plaintiff repeats and incorporates by reference into this cause of action
 5   the allegations set forth above.
 6         27.    The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 9   47 U.S.C. § 227 (b)(1)(A).
10         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
11   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13         29.    Plaintiff and the Class members are also entitled to and seek injunctive
14   relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                      47 U.S.C. §227(b)
19                                 On Behalf of the Class
20         30.    Plaintiff repeats and incorporates by reference into this cause of action
21   the allegations set forth above.
22         31.    The foregoing acts and omissions of Defendant constitute numerous
23   and multiple knowing and/or willful violations of the TCPA, including but not
24   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
25   and in particular 47 U.S.C. § 227 (b)(1)(A).
26         32.    As a result of Defendant’s knowing and/or willful violations of 47
27   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
28   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §


                                  CLASS ACTION COMPLAINT
                                                -7-
      Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 8 of 9 Page ID #:8




 1   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 2         33.    Plaintiff and the Class members are also entitled to and seek injunctive
 3   relief prohibiting such conduct in the future.
 4                                PRAYER FOR RELIEF
 5   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 6                             FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                    47 U.S.C. §227(b)
 9                As a result of Defendant’s negligent violations of 47 U.S.C.
10                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
11                request $500 in statutory damages, for each and every violation,
12                pursuant to 47 U.S.C. 227(b)(3)(B).
13                Any and all other relief that the Court deems just and proper.
14
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                            Act
18                                    47 U.S.C. §227(b)
19                As a result of Defendant’s willful and/or knowing violations of 47
20                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
21                entitled to and request treble damages, as provided by statute, up to
22                $1,500, for each and every violation, pursuant to 47 U.S.C.
23                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
24                Any and all other relief that the Court deems just and proper.
25         34.    Pursuant to the Seventh Amendment to the Constitution of the United
26   States of America, Plaintiff is entitled to, and demands, a trial by jury.
27
28



                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-07057-PA-KS Document 1 Filed 08/06/20 Page 9 of 9 Page ID #:9




 1       Respectfully Submitted this 6th Day of August, 2020.
 2
                           LAW OFFICES OF TODD M. FRIEDMAN, P.C.

 3                                By: /s/ Todd M. Friedman
 4                                    Todd M. Friedman
                                      Law Offices of Todd M. Friedman
 5
                                      Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            CLASS ACTION COMPLAINT
                                         -9-
